t c summary opinion united_states tax_court richard s and mary l garcia petitioners v commissioner of internal revenue respondent docket no 13479-o0s filed date richard s and mary l garcia pro_se natasha v chevalier for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in federal_income_tax and the 10-percent additional tax under sec_72 t for an early distribution from a qualified_retirement_plan with respect to petitioners' tax_year after concessions by the parties the sole issue for decision is whether under sec_6402 respondent properly credited a payment by petitioners to their tax_year instead of as contended by petitioners ’ some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioners' legal residence at the time the petition was filed was irving texas petitioners’ joint income_tax return reflected total_tax payments of dollar_figure a tax_liability of dollar_figure and an overpayment of dollar_figure at trial respondent conceded that petitioners had made one additional payment of dollar_figure on their respondent conceded an unreported interest_income adjustment of dollar_figure an unreported pension and annuity income adjustment of dollar_figure and the 10-percent additional tax under sec_72 respondent also conceded petitioners' entitlement to a trade_or_business expense deduction of dollar_figure attributable toa self-employed activity of mrs garcia petitioners conceded their liability for self-employment taxes on the net_income from mrs garcia's trade_or_business activity and respondent conceded petitioners' entitlement to a deduction for one-half of the self- employment_tax under sec_164 petitioners further conceded that the social_security_benefits paid to mr garcia during totaled dollar_figure instead of dollar_figure reported on their return finally respondent conceded petitioners’ entitlement to an additional dependency_exemption for their daughter which they had not claimed on their return taxes thus petitioners' tax_payments for totaled dollar_figure at trial petitioners contended their payments for taxes totaled dollar_figure evidenced by the following payments s big_number by check dated date big_number by check dated date big_number by check dated date big_number by check dated date big_number by check dated date by bank money order dated date dollar_figure total respondent agreed that the payments shown above were in fact made by petitioners and credited to their tax account however the first payment shown above for dollar_figure by check dated date was credited to petitioners' taxes thus the payments credited to petitioners' taxes totaled dollar_figure petitioners' position is that the dollar_figure payment on date should have been credited to their tax account instead of the dollar_figure check dated date did not bear any notation to indicate the tax_year to which the payment was to be applied or credited nor was the check accompanied by a voucher or cover letter requesting or directing that the check be credited to a specific tax_year under sec_6402 the commissioner is expressly authorized to credit the amount of an overpayment against any_tax liability of the taxpayer sec_6402 sec_6512 generally defines this court's jurisdiction to determine overpayments paragraph of that section serves to deny jurisdiction to this court to restrain or review any credit or reduction made by the secretary under sec_6402 sec_6512 respondent credited the dollar_figure payment at issue to petitioners' taxes at the time of the payment there were no instructions from petitioners to the contrary sec_6512 clearly restricts the jurisdiction of this court to consider petitioners' contention that this credit should have been made to their taxes because to do so would constitute the review of a credit under sec_6402 the court therefore cannot consider petitioners' claim that the payment at issue should have been credited to their taxes petitioners therefore paid dollar_figure on their tax_liability and the court so holds reviewed and adopted as the report of the small_tax_case division decision will be entered under rule sec_6512 was added by the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_788 sec_6512 became effective on date tra sec_1451 111_stat_1054 and is therefore applicable to this case
